Case 1:21-cv-00478-MN Document 18 Filed 08/13/21 Page 1 of 2 PageID #: 775




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


Hydro Net LLC,                                                Case No. 1:21-cv-00478-MN
       Plaintiff,                                             Patent Case
       v.                                                     Jury Trial Demanded
Barracuda Networks, Inc.,

       Defendant.


        STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

            IT IS HEREBY STIPULATED by the undersigned counsel for Plaintiff Hydro Net LLC

 and Defendant Barracuda Networks, Inc., subject to the approval of the Court, that Plaintiff’s

 time to respond to the Motion to Dismiss for Failure to State a Claim [DI 16-17] (“Motion”)

 in this action shall be extended from August 13, 2021 to August 27, 2021, and the date for

 Defendant’s reply in support of its motion shall be extended to September 17, 2021.

            This is Plaintiff’s first request for an extension of this nature. The reason for this

 requested extension is to allow counsel for Plaintiff additional time to investigate the

 allegations set forth in Defendant’s Motion and consider an appropriate response. No party

 will be prejudiced by this brief extension. Granting this request will not alter the date of any

 other event or deadline already fixed by Court order.

 Dated: August 12, 2021                                  Respectfully submitted,
   GAWTHROP GREENWOOD, PC                                 MORRIS, NICHOLS, ARSHT &
                                                          TUNNELL LLP
    /s/ David W. deBruin
    David W. deBruin (No.                                 /s/Michael J. Flynn
    4846) 3711 Kennett Pike,                              Michael J. Flynn (#5333)
    Suite 100                                             1201 North Market Street
    Wilmington, DE 19807                                  P.O. Box 1347
    Phone: 302-777-5353                                   Wilminton, DE 19899
    ddebruin@gawthrop.com                                 (302) 658-9200
    Counsel for Plaintiff                                 mflynn@morrisnichols.com
                                                         Counsel for Defendant
Case 1:21-cv-00478-MN Document 18 Filed 08/13/21 Page 2 of 2 PageID #: 776




                      SO ORDERED this ________ day of ______________, ______.



                                         ________________________________
                                         UNITED STATES DISTRICT JUDGE
